Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/994903 has claims 1-17 pending. The effective filing date of this application is 04/27/2020.

Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
Claims 9 and 10 cited the terms RAID and RRS respectively. These terms need to spell out before used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (20180210799) hereafter Gao.
Regarding claim 1, Gao discloses A data storage method, comprising: 
determining, in redundant array of independent disks (RAID) stripes (Gao: Fig. 2), source slices for restriping (Fig. 1: ‘failed disk 120(2)’); 
([0008]: “assigning the spare logic units to the degraded RAID group”); and 
performing restriping for the RAID stripes by copying data in the source slices into the destination slices ([0008]: “in response to initiating a rebuilding action by the degraded RAID group, writing data in the failed disk into the spare logic unit”).
Regarding claim 9, Gao discloses An electronic device, comprising: 
a processing unit; and a memory coupled to the processing unit and storing instructions, wherein the instructions, when executed by the processing unit (Gao: [0011]: “The apparatus comprises at least one processing unit and at least one memory. The memory is coupled to the at least one processing unit and stored with instructions thereon. When the instructions is executed by the at least one processing unit”), perform the following actions: 
determining, in RAID stripes (Gao: Fig. 2), source slices for restriping (Fig. 1: ‘failed disk 120(2)’); 
allocating, from a reserved capacity for file system check, destination slices for restriping ([0008]: “assigning the spare logic units to the degraded RAID group”); and 
performing restriping for the RAID stripes by copying data in the source slices into the destination slices ([0008]: “in response to initiating a rebuilding action by the degraded RAID group, writing data in the failed disk into the spare logic unit”).

Regarding claim 17, these claims limitations are significantly similar to those of claim 9, and, therefore, are rejected on the same grounds.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao applied to claim 1 above, and further in view of Han et al (10126988) hereafter Han.
Regarding claim 2, Gao does not explicitly disclose all limitations of claim 2.
However, Han discloses The method of claim 1, wherein the determining the source slices for restriping comprises: 
determining whether to split an RAID resilient set (RRS) based on a determination that a new disk is added into a storage pool (Han: column 4: lines 4-10: “When the data storage system detects that a new physical data storage drive has been added to the group of physical data storage drives, and the resulting total number of physical data storage drives in the group exceeds a maximum drive group size, the group of physical data storage drives may be divided into multiple partnership groups of physical data storage drives”); and 
receiving a selection of the source slices for restriping across the RRS based on a determination that the RRS is to be split (column 6: lines 44-47: “the amount of data that must be copied from previously allocated drive extents to newly allocated drive extents in order to accommodate the newly created partnership group”).	Disclosures by Han and Gao are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao to include splitting the group into partnership groups when the total number of physical drives in a group of physical drives exceeding a predetermined maximum disclosed by Han. The motivation for splitting the group by column 3: lines 60-67 of Han is for limiting the risk of data loss occurring during drive rebuilds in the event of a drive failure.

Regarding claim 10, these claims limitations are significantly similar to those of claim 2, and, therefore, are rejected on the same grounds.

Regarding claim 3, Han further discloses The method of claim 2, wherein the determining the source slices for restriping further comprises: 
merging the new disk into the RRS to generate a new RRS based on a determination that the RRS does not need to be split (Han: column 12: lines 64-67: “New Drive 125 may then subsequently be added to either one of Partnership Group A 200 or Partnership Group B 202 without exceeding the maximum drive group size”); and 
receiving a selection of the source slices for restriping within the new RRS (column 4: lines 40-42: “since each change in drive extent allocation within a RAID extent requires copying data from a previously allocated drive extent to a newly allocated drive extent”).
Regarding claim 11, these claims limitations are significantly similar to those of claim 3, and, therefore, are rejected on the same grounds.

Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao applied to claim 1 above, and further in view of Sugawara et al (2014/0304547) hereafter Sugawara.
Regarding claim 4, Gao does not explicitly disclose all limitations of claim 4.
However, Sugawara discloses The method of claim 1, further comprising during execution of the restriping, 
marking the destination slices as used ([0036]: “the status "Act" indicating that LUN0 of the spare drive 24 (HS) is incorporated as a portion of the drive array 12 is set to the RAID map table”); and 
keeping an available capacity of a mapper of a storage system unchanged ([0036]: “After performing the rebuilding, as shown in FIG. 8, the RAID controller 11 updates the RAID map table”).	Disclosures by Sugawara and Gao are analogous because they are in the same field of endeavor.
It would have been obvious to an ordinary person skilled in the art before the earliest effective filing date of the claimed invention to incorporate improving RAID rebuilding performance taught by Gao to include updating the map table to indicate the drive as a portion of the drive array disclosed by Sugawara. The motivation for updating the map table by paragraph [0037] of Sugawara is for reconfigure RAID system using map table to update accessing to the new drive.



Regarding claim 8, Gao further discloses The method of claim 4, further comprising: 
allocating, from a total capacity of the storage system, a capacity of a predetermined proportion as a reserved capacity for file system consistency check, wherein the reserved capacity is unavailable to the mapper (Gao: Fig. 1, Fig. 3: [0034]: “FIG. 3 illustrates a schematic diagram of a storage pool having a plurality of RAID groups and dedicated spare disks”; [0036]: “The size of spare capacity divided from each disk depends on correspondence between the number of disks and the number of spare disks, i.e., the predetermined spare disk ratio”).
Regarding claim 16, these claims limitations are significantly similar to those of claim 8, and, therefore, are rejected on the same grounds.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao/ Sugawara applied to claim 1 above, and further in view of Bergsten (6073209).
Regarding claim 5, Gao/Sugawara does not explicitly disclose all limitations of claim 5.
However, Bergsten discloses The method of claim 4, further comprising: initiating file system check for the storage system in response to data failure during the execution of the restriping (Fig. 11 and Fig. 13; column 11, lines 11-13: “If the attempt to rewrite the data is unsuccessful, then a write error recovery routine is called in step 1105”; column 12, lines 25-30: “If the write was not successful, …. it is determined in step 1304 whether a hot spare MSD is available for the new copy”).
Disclosures by Gao/Sugawara and Bergsten are analogous because they are in the same field of endeavor.


Regarding claim 13, these claims limitations are significantly similar to those of claim 5, and, therefore, are rejected on the same grounds.

Regarding claim 6, Bergsten further discloses The method of claim 5, wherein the initiating the file system check for the storage system comprises: 
terminating the execution of the restriping (Bergsten: column 12: lines 1: “Otherwise, copying is suspended and a "hot spare" is assigned”);
releasing the destination slices allocated from the reserved capacity for file system check (column 12: lines 20-23: “in response to a write error, in step 1301 the faulty block is reassigned and written to a new block”); and 
using the reserved capacity to perform the file system check for the storage system (column 12: lines 32-34: “If a hot spare is available, then in step 1305 an "establish" routine is performed to establish a new copy of the data on the hot spare”).
Regarding claim 14, these claims limitations are significantly similar to those of claim 6, and, therefore, are rejected on the same grounds.

Regarding claim 7, Bergsten further discloses The method of claim 6, further comprising: 
determining whether the file system check for the storage system is completed (Bergsten: column 12: lines 29-34: “it is determined in step 1304 whether a hot spare MSD is available for the new copy. If no hot spare is available, then in step 1307 the location of the data is logged and the routine exits. If a hot spare is available, then in step 1305 an "establish" routine is performed to establish a new copy of the data on the hot spare”); 
re-initiating the execution of the restriping based on a determination that the file system check for the storage system is completed (column 12: lines 29-34: “it a hot spare is available, then in step 1305 an "establish" routine is performed to establish a new copy of the data on the hot spare”); and 
updating information of the RAID stripes after the restriping is completed (column 10: lines 41-43: “After selecting the nearest free device, in step 1002 the logical block address of the data is mapped to a physical block address”).
Regarding claim 15, these claims limitations are significantly similar to those of claim 7, and, therefore, are rejected on the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250. The examiner can normally be reached Monday, Wed=Fri: from 10:45 AM to 4:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAN V DOAN/            Examiner, Art Unit 2136             

/CHARLES RONES/            Supervisory Patent Examiner, Art Unit 2136